As filed with the Securities and Exchange Commission on July 12, 2012 Registration No.333-9634 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST–EFFECTIVE AMENDMENT NO. 2 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SIGNET JEWELERS LIMITED (Exact name of registrant as specified in its charter) Bermuda N/A (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) Clarendon House, 2 Church Street Hamilton HM11, Bermuda (441) 296-5872 (Address of principal executive offices and zip code) SIGNET GROUP PLC EMPLOYEE STOCK SAVINGS PLAN (Full title of the plan) Michael W. Barnes Chief Executive Officer Signet Jewelers Limited 375 Ghent Road Akron, Ohio 44313 (330)668-5000 (Name, address and telephone number, including area code, of agent for service) Copies to: Mark A. Jenkins Signet Company Secretary & Chief Legal Officer Signet Jewelers Limited 15 Golden Square London W1F 9JG United Kingdom Andrea A. Bernstein Partner Weil, Gotshal& Manges LLP 767 Fifth Avenue New York, New York, 10153 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ DEREGISTRATION OF SECURITIES On November 13, 1998, Signet Group plc, a UK corporation, as predecessor to Signet Jewelers Limited, a Bermuda corporation (the “Company”), filed a Registration Statement on Form S-8 (Reg. No. 333-9634) (as amended, the “Registration Statement”) pursuant to which it registered 40,000,000 shares of its common stock (the “Common Shares”) issuable in connection with the Signet Group plc Employee Stock Savings Plan (the “Plan”). On September 11, 2008, the Company filed Post-Effective Amendment No. 1 to the Registration Statement to register an indeterminate amount of plan interests in the Plan. The Plan has terminated, and all rights to purchase shares under the Plan have been exercised or have expired.In accordance with an undertaking made by the Company in the Registration Statement to remove by means of a post-effective amendment any securities that remain unsold at the termination of the offering, this Post-Effective Amendment No. 2 is being filed to remove from registration the Common Shares and plan interests not heretofore sold pursuant to the Registration Statement. The Registration Statement is hereby amended, as appropriate, to reflect the deregistration of such Common Shares and plan interests. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment No.2 on Form S-8 and has duly caused this Post-Effective Amendment No.2 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Ghent, State of Ohio, on this12th day of July2012. SIGNET JEWELERS LIMITED By: /s/ Ronald W. Ristau Name: Ronald W. Ristau Title: Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated below, which includes a majority of the board of directors, on this12th day of July2012. Signature Title­­­­­ ­­­­­ /s/ Michael W. Barnes Chief ExecutiveOfficer and Director Michael W. Barnes (principal executive officer) /s/ Ronald W. Ristau Chief Financial Officer Ronald W. Ristau (principal financial officer and principal accounting officer accounting officer) /s/ Robert Blanchard Director Robert Blanchard /s/ Marianne Miller Parrs Director Marianne Miller Parrs /s/ Thomas Plaskett Director Thomas Plaskett /s/ Russell Walls Director Russell Walls 3 THE PLAN Pursuant to the requirements of the Securities Act of 1933, the Administrator of the Signet Group plc Employee Stock Savings Plan has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of London, United Kingdom on this12th day of July2012. SIGNET GROUP PLC EMPLOYEE STOCK SAVINGS PLAN By: /s/ Mark A. Jenkins Name: Mark A. Jenkins Title: Authorized Representative of the Plan, Administrator of the Signet Group plc Employee Stock Savings Plan 4
